                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
UNITED STATES DISTRICT COURT                                                DATE FILED: 7/9/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------- X
                                                                     :
 SANDRA BUTLER, RICKY GIBSON,                                        :
 O’BRIEN MORRIS, RICHARD EMMETT,                                     :
 ROSELLE DIAZ, KEVIN FAISON,                                         :
 SHANIQUA JACKSON, CENTER FOR                                        :
 INDEPENDENCE OF THE DISABLED, NEW YORK :
 AND COALITION FOR THE HOMELESS,                                     :
 for themselves and on behalf of all others similarly                :
 situated,                                                           :   15-CV-3783 (VEC)
                                              Plaintiffs,            :
                                                                     :       ORDER
                            -against-                                :
                                                                     :
                                                                     :
 CITY OF NEW YORK, THE NEW YORK                                      :
 CITY DEPARTMENT OF HOMELESS                                         :
 SERVICES, STEVEN BANKS, as                                          :
 Commissioner of the New York City Department of                     :
 Homeless Services,                                                  :
                                              Defendants.            :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 8, 2021, Plaintiffs in this matter filed a motion for a temporary

restraining order and a preliminary injunction, Dkt. 74;

        IT IS HEREBY ORDERED that Defendants’ response in opposition to the motion is due

no later than Monday, July 12, 2021 at 9:00 A.M. and Plaintiffs’ reply in support of the motion

is due no later than Monday, July 12, 2021 at 7:00 P.M.

        IT IS FURTHER ORDERED that a hearing on the motion will be held on Tuesday, July

13, 2021 at 3:30 P.M. The hearing will be held before the Honorable Gregory H. Woods, the

Judge presiding on Part I duty. The hearing will be held in Courtroom 12C of the Daniel Patrick

Moynihan United States Courthouse, located at 500 Pearl Street, New York, New York 10007.
       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Completing the

questionnaire ahead of time will save time and effort upon entry. Only those individuals who

meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any person who appears at any SDNY courthouse must

comply with Standing Order M10-468 (21-MC-164), which further pertains to courthouse entry.



SO ORDERED.
                                                    _________________________________
Date: July 9, 2021                                        VALERIE CAPRONI
      New York, NY                                        United States District Judge




                                                2
Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                 3
